      Case 2:18-cv-01479-KOB-HNJ Document 520 Filed 12/01/20 Page 1 of 4                           FILED
                                                                                          2020 Dec-01 PM 05:03
                                                                                          U.S. DISTRICT COURT
                                                                                              N.D. OF ALABAMA


                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

ROCHE DIAGNOSTICS                             )
CORPORATION, et al.,                          )
                                              )
                      Plaintiffs,             )
                                              ) Civil Action No.: 2:18-cv-01479-KOB-HNJ
vs.                                           )
                                              )
PRIORITY HEALTHCARE                           )
CORPORATION, et al.,                          )
                                              )
       Defendants.

                        MEMORANDUM OPINION AND ORDER

       This matter is before the court on a Motion to Withdraw from Bruce F. Rogers, Charles

K. Hamilton, and Jennifer Hanson Wheeler of the law firm Bainbridge, Mims, Rogers & Smith,

LLP. (Doc. 487). Mr. Rogers, Mr. Hamilton, and Ms. Wheeler move the court to allow them to

withdraw as counsel for Defendant Konie Minga and Corporate Defendants Priority Healthcare

Corporation d/b/a Priority Care; Priority Care Pharmacy, LLC; Priority Care Medical Supply,

LLC; Amory Priority Care Pharmacy, LLC; Priority Care Pharmacy Services, LLC; Priority

Care Pharmacy Solutions, LLC; Amory Discount Pharmacy, LLC; Priority Care Pharmacy at

Cotton Gin Point, LLC; Priority Care Pharmacy 2, LLC; Jasper Express Care Pharmacy, LLC;

Vincent Priority Care Pharmacy, LLC d/b/a The Medicine Chest; Vincent Express Care

Pharmacy, LLC; Vickers Priority Care Pharmacy, LLC; Carbon Hill Express Care Pharmacy,

LLC; Bowie’s Priority Care Pharmacy, LLC d/b/a Bowie’s Discount Pharmacy; Bowie’s

Express Care Pharmacy, LLC; B&K Priority Care Pharmacy, LLC; B&K Express Care

Pharmacy, LLC; Monroe Pharmacy Corporation; Tombigbee Pharmacy, LLC; Main Street

Drugs, LLC; Medical Park Discount Pharmacy, LLC; Burns Discount Drug Store, LLC; Burns
      Case 2:18-cv-01479-KOB-HNJ Document 520 Filed 12/01/20 Page 2 of 4




Discount Drug Store, LLC; Ozark Family Pharmacy, LLC; Ozark Family Pharmacy, LLC;

Medpoint Advantage, LLC; Medpoint Pharmacy Benefit Managers, LLC d/b/a Medpoint

Pharmacy; Professional Healthcare Staffing, LLC; Razorback Pharmacy Services, Inc.; Priority

Express Care Pharmacy, LLC; Yellowhammer Pharmacy Services Corporation; Priority Care

Professional Staffing, LLC; Medpoint, Inc.; and Medpoint, LLC.

           Plaintiffs Roche Diagnostics Corporation and Roche Diabetes Care, Inc. oppose the

Bainbridge attorneys’ motion. (Doc. 493). The motion is ripe for review. For the reasons

discussed below, the court DENIES the Bainbridge attorneys’ Motion to Withdraw.

      I.      Legal Standard

           Under the Alabama Rules of Professional Conduct, a lawyer may withdraw from

representing a client if “the client fails substantially to fulfill an obligation to the lawyer

regarding the lawyer’s services and has been given reasonable warning that the lawyer will

withdraw unless the obligation is fulfilled” or if “the representation will result in an unreasonable

financial burden on the lawyer or has been rendered unreasonably difficult by the client.” Ala. R.

Prof. Conduct 1.16(b)(4)-(5). A district court has discretion to decide whether to grant a

withdrawal motion, but before granting a motion, “it is incumbent on the court to assure that the

prosecution of the lawsuit is not disrupted by the withdrawal of counsel, and that the withdrawal

of counsel is for good cause.” Mekdeci By & Through Mekdeci v. Merrell Nat. Labs, a Div. of

Richardson-Merrell, Inc., 711 F.2d 1510, 1521–22 (11th Cir. 1983) (quoting Broughten v. Voss,

634 F.2d 880, 882– 83 (5th Cir. 1981)). “When ordered to do so by a tribunal, a lawyer shall

continue representation notwithstanding good cause for terminating the representation.” Ala. R.

Prof. Conduct 1.16(c).
                                                    2
      Case 2:18-cv-01479-KOB-HNJ Document 520 Filed 12/01/20 Page 3 of 4




     II.      Discussion

        Since this case was first filed in September 2018, Konie Minga and the Corporate

Defendants have had a plethora of attorneys represent them. Bainbridge Mims is the sixth firm to

represent Defendant Konie Minga and the fifth firm to represent the Corporate Defendants. (Doc.

493). In their Motion to Withdraw, the Bainbridge firm states that Defendants have not met their

obligations to their lawyers, that continued representation will result in an unreasonable financial

burden on them, and that they have given notice to Defendants of their intention to withdraw, as

required by the Alabama Rules of Professional Conduct. (Doc. 487).

           In their opposition to the Motion to Withdraw, Plaintiffs Roche Diagnostics Corporation

and Roche Diabetes Care, Inc. argue that “permitting the Defendants to retain yet another law

firm would be disruptive to [the] litigation and prejudicial to Roche.” (Doc. 493). The court

agrees. To grant an attorney’s motion to withdraw, the court must make sure that the prosecution

of the lawsuit is not disrupted and that the withdrawal is for good cause. Mekdeci By & Through

Mekdeci, 711 F.2d 1510, 1521–22 (11th Cir. 1983).

        Ms. Minga and the Corporate Defendants have a track record of disruption at every stage

of this case. For example, Plaintiffs point out that two of the previous firms representing

Defendants moved to withdraw from their representations right after Roche moved to lift the stay

of proceedings against Konie Minga and file a Second Amended Complaint. (Doc. 493).

Plaintiffs state that after the court set a damages hearing for June 16, 2020, Ms. Minga and

several of the Corporate Defendants filed for bankruptcy, causing the case to be stayed. (Id.).

The court cannot allow such disruption to continue.

        Plaintiffs also point the court to evidence that Ms. Minga and the Corporate Defendants
                                                   3
      Case 2:18-cv-01479-KOB-HNJ Document 520 Filed 12/01/20 Page 4 of 4




have the resources to pay their attorneys and are choosing not to do so. (Doc. 493). The court

respects and appreciates counsel and their need to be paid, but at this point, that is a matter

between counsel and their clients. If the court were to grant the Bainbridge attorneys’ motion to

withdraw, it would have to wait for new attorneys to familiarize themselves with this case. Such

delay is prejudicial to Plaintiffs, and judicial economy also counsels against it. The court needs

to resolve the question of the amount of damages owed by the Defaulted Defendants and will not

tolerate further delays orchestrated by Ms. Minga and the Corporate Defendants.

   Thus, the court thus DENIES the Bainbridge attorneys’ Motion to Withdraw.

       DONE and ORDERED this 1st day of December, 2020.



                                                       ____________________________________
                                                       KARON OWEN BOWDRE
                                                       UNITED STATES DISTRICT JUDGE




                                                  4
